Baldwin, C. J.
The demurrer should have been sustained, Upon the authority of Lucas v. Hart, 5 Iowa, 415, the defendants are estopped from denying the validity of the title they made to complainant. And, upon the authority of Crocker v. Robertson, 8 Iowa, 404, a mortgagor of real estate cannot enjoin the foreclosure of a mortgage executed to secure the unpaid purchase-money of the premises on account of the defects in the title of which he was cognizant when he received the deed. We think that the answer of a want of title, under this authority, is no defense to the right of foreclosure. Holding as we do, that the defendants are estopped from setting up this defense, it becomes immaterial in this case, to determine the question whether the devise to the heirs with a condition without any provision vesting the property in others, in case of forfeiture, is, in its operation, void, as a limitation. The holding of this provision of the will void, might affect the rights of the other heirs who are not parties to this proceeding.
Reversed.